             Case 1:18-cv-12445 Document 1 Filed 11/26/18 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

________________________________________________

GINA M. ALONGI, as she is ADMINISTRATOR,
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 4 HEALTH AND WELFARE,
PENSION, ANNUITY AND SAVINGS FUNDS,
LABOR-MANAGEMENT COOPERATION TRUST, and
HOISTING AND PORTABLE ENGINEERS LOCAL 4
APPRENTICE AND TRAINING FUND; and
INTERNATIONAL UNION OF OPERATING
ENGINEERS NATIONAL TRAINING FUND,                                    C.A. No.
                 Plaintiffs,

                            vs.

BORGES CONSTRUCTION, INC.,
                  Defendant.
________________________________________________


                       VERIFIED COMPLAINT FOR DELINQUENT
                         FRINGE BENEFIT CONTRIBUTIONS

                                    NATURE OF ACTION

       1.      This is an action brought pursuant to §§502 and 515 of the Employee Retirement

Income Security Act of 1974 (“ERISA”), as amended, 29 U.S.C. §§1132(a)(3) and (d)(1) and

1145 and §301 of the Labor Management Relations Act of 1974 (“LMRA”), as amended, 29

U.S.C. §185, by employee benefit plans to enforce the obligation to make contributions under the

terms of a collective bargaining agreement and the plans.

                                        JURISDICTION

       2.      The Court has exclusive jurisdiction of this action pursuant to §502(a), (e) and (f)

of ERISA, 29 U.S.C. §§1132(a), (e) and (f), and §301 of the LMRA, as amended, 29 U.S.C.

§185, without respect to the amount in controversy or the citizenship of the parties.
             Case 1:18-cv-12445 Document 1 Filed 11/26/18 Page 2 of 7



                                            PARTIES

       3.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Health and Welfare Fund. The International Union of Operating

Engineers Local 4 Health and Welfare Fund is an “employee welfare benefit plan” within the

meaning of §3(3) of ERISA, 29 U.S.C. §1002(3). It provides health, dental and prescription

benefits and life insurance, accident insurance, and disability pay to participants. The Fund is

administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       4.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Pension Fund. The International Union of Operating Engineers

Local 4 Pension Fund is an “employee pension benefit plan” within the meaning of §3(2)(A) of

ERISA, 29 U.S.C. §1002(2)(A). It provides participants with a defined pension benefit. The

Fund is administered at 16 Trotter Drive, Medway, Massachusetts, within this judicial district.

       5.      Plaintiff Gina M. Alongi is the Administrator of the International Union of

Operating Engineers Local 4 Annuity and Savings Fund. This Fund provides participant-

directed individual accounts including a 401(k). The International Union of Operating Engineers

Local 4 Annuity and Savings Fund is an “employee pension benefit plan” within the meaning of

§3(2)(A) of ERISA, 29 U.S.C. §1002(2)(A). The Fund is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

       6.      Plaintiff Gina M. Alongi is the Administrator of the Hoisting and Portable

Engineers Local 4 Apprenticeship and Training Fund. This Fund trains apprentices and journey

workers on the construction industry. The Hoisting and Portable Engineers Local 4 Apprentice

and Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of ERISA,




                                                 2
              Case 1:18-cv-12445 Document 1 Filed 11/26/18 Page 3 of 7



29 U.S.C. §1002(1). The Fund is administered at One Engineers Way, Canton, Massachusetts,

within this judicial district.

        7.      Plaintiff Gina M. Alongi is the Administrator of the Joint Labor-Management

Cooperation Trust. This Trust is established pursuant to §302(c)(9) of the National Labor

Relations Act, as amended, 29 U.S.C. §186(c)(9). The Trust is administered at 16 Trotter Drive,

Medway, Massachusetts, within this judicial district.

        8.      Plaintiff International Union of Operating Engineers National Training Fund

trains apprentices and journey workers on the construction industry at a national level. The

National Training Fund is an “employee welfare benefit plan” within the meaning of §3(1) of

ERISA, 29 U.S.C. §1002(1). The Fund is administered at 1125 17th Street, NW

Washington, DC 20036.

        9.      The Health and Welfare, Pension, Annuity and Savings, and Apprenticeship and

Training Funds, as well as the National Training Fund, are multi-employer plans within the

meaning of §3(37) of ERISA, 29 U.S.C. §1002(37). They are hereinafter collectively referred to

as “the Funds.”

        10.     Defendant Borges Construction, Inc. (“Borges”) is a Massachusetts domestic

profit corporation with a principal place of business of 165 Carmelina Circle, Ludlow, MA

01056. Borges’ resident agent for service is Abilio Borges at the same address. Borges is an

employer engaged in commerce within the meaning of §3(5) and (12) of ERISA, 29 U.S.C.

§1002(5) and (12) and within the meaning of §301 of the LMRA, 29 U.S.C. §185.




                                                3
             Case 1:18-cv-12445 Document 1 Filed 11/26/18 Page 4 of 7



                           GENERAL ALLEGATIONS OF FACT

       11.     On or about June 25, 1998, Defendant Borges agreed in writing to be bound to the

terms of the Restated Agreements and Declarations of Trust establishing Plaintiff Funds, to the

terms of collective bargaining agreements requiring contributions to Plaintiff Funds, and to any

successor agreements. A copy of Borges’ signed agreement (“Standard Short Form Agreement”)

is attached hereto as Exhibit A.

       12.     Because of the Short Form Agreement, Borges is a party to the current collective

bargaining agreement with the International Union of Operating Engineers Local 4, which is

effective from June 1, 2018 through May 31, 2022 (“the CBA”). A copy of the relevant portions

of this CBA is attached hereto as Exhibit B.

       13.     The CBA requires Borges to make contributions to Plaintiff Funds for each

payroll hour for each person covered by the CBA and to pay interest on late payments at the rate

of one (1%) percent per month.

       14.     Pursuant to the CBA, employers are also obligated to deduct from wages and

remit a negotiated percentage of the gross wage package for union dues. If employees so elect,

the employer is also obligated to deduct money from wages and pay to the Social Action

Committee (“SAC”).

       15.     Upon information and belief, Borges has performed work under the CBA but has

failed to remit any of the contributions, dues and SAC deductions, and interest due for the work

months of September and October 2018. The amount owed for the aforementioned months is

currently unliquidated because Borges has also failed to submit remittance reports, on which it is

charged with delineating amounts owed for work performed by covered employees each month.




                                                4
             Case 1:18-cv-12445 Document 1 Filed 11/26/18 Page 5 of 7



       16.     To date, despite notice from the Funds’ office of the outstanding reports, Borges

has failed to pay. Borges also owes underpayments and interest on prior late payments totaling

$4,360.70 to date.

       17.     A copy of this Complaint is being served upon the Secretary of Labor and the

Secretary of the Treasury by certified mail as required by §502(h) of ERISA, 29 U.S.C.

§1132(h).

                            COUNT I - VIOLATION OF ERISA -
                             DELINQUENT CONTRIBUTIONS

       18.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-17 supra.

       19.     The failure of Defendant Borges to make contributions on behalf of all covered

employees as required by the terms of the trust agreements and the collective bargaining

agreements violates §515 of ERISA, 29 U.S.C. §1145.

       20.     Absent an order from this Court, the Defendant will continue to refuse to pay the

monies it owes to the Funds, and the Funds and their participants will be irreparably damaged.

      COUNT II - VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       21.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-20 supra.

       22.     The failure of Defendant Borges to make contributions on behalf of all covered

employees as required by the terms of the collective bargaining agreement violates §301 of the

LMRA, 29 U.S.C. §185.

      COUNT III – VIOLATION OF COLLECTIVE BARGAINING AGREEMENT

       23.     Plaintiffs incorporate by reference each and every allegation set forth in

paragraphs 1-22 supra.



                                                 5
              Case 1:18-cv-12445 Document 1 Filed 11/26/18 Page 6 of 7



       24.     The failure of Defendant Borges to remit the dues and SAC contributions it

deducted from its employees’ wages as required by the terms of the collective bargaining

agreement violates §301 of the LMRA, 29 U.S.C. §185.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff Funds requests this Court to grant the following relief:

       a.      Order the attachment of the machinery, inventory, and accounts receivable of the

Defendants;

       b.      Order the attachment of real estate standing in the name of the Defendants;

       c.      Enter a preliminary and permanent injunction enjoining Defendants from refusing

or failing to make contributions or pay interest to Plaintiff Funds;

       d.      Enter a preliminary and permanent injunction enjoining Defendants from refusing

or failing to remit dues and SAC contributions;

       e.      Enter judgment in favor of the Plaintiff Funds in an as-yet unliquidated amount

for the months of September and October 2018, together with $4,360.70 in interest owed on prior

late-paid contributions, together with the continued accrual of interest on the unpaid

contributions at the rate of 1% per month per the collective bargaining agreement, liquidated

damages, reasonable attorneys’ fees, and costs, all pursuant to 29 U.S.C. §1132(g)(2), along with

any further amounts that may come due during the pendency of this action; and

       f.      Such further and other relief as this Court deems appropriate.



                                              Respectfully submitted,

                                              GINA M. ALONGI, as she is ADMINISTRATOR,
                                              INTERNATIONAL UNION OF OPERATING
                                              ENGINEERS LOCAL 4 HEALTH AND
                                              WELFARE, PENSION, ANNUITY AND



                                                  6
             Case 1:18-cv-12445 Document 1 Filed 11/26/18 Page 7 of 7



                                            SAVINGS FUNDS, et al.,

                                            By their attorney,


                                            /s/Gregory A. Geiman______________
                                            Gregory A. Geiman, Esq.
                                            BBO #655207
                                            I.U.O.E. Local 4 Trust Funds
                                            16 Trotter Drive
                                            Medway, MA 02053
                                            (508) 533-1400 x140
                                            ggeiman@local4funds.org



Dated: November 26, 2018


                                      VERIFICATION

        I, Gina M. Alongi, Administrator for the International Union of Operating Engineers
Local 4 Trust Funds, verify that I have read the above Complaint, and the allegations set forth
therein are true and accurate based on my personal knowledge, except for those allegations based
on information and belief, and, as to those allegations, I believe them to be true.

       SIGNED UNDER THE PAINS AND PENALTIES OF PERJURY THIS 26th DAY OF

NOVEMBER, 2018.

                                                   /s/Gina M. Alongi____________________
                                                   Gina M. Alongi




                                               7
